Citation Nr: 1504113	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  98-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a separate rating for fistula in ano and/or impairment of sphincter control associated with internal and external hemorrhoids with history of anal fissure. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active duty service from March 1976 to June 1978. 

Initially, this matter came before the Board of Veterans' Appeals (Board) on appeal from a July 1997 Department of Veterans Affairs (VA) rating decision in which the Regional Office (RO) in Montgomery, Alabama, granted an increased rating of 20 percent for hemorrhoids with history of anal fissure. 

In a May 2001 decision, the Board denied a rating in excess of 20 percent for hemorrhoids with history of anal fissure.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (now known as the United States Court of Veterans Appeals, hereinafter referred to as the Court).

In July 2002, the Court granted a joint motion for remand of the Board's May 2001 decision.  The May 2001 decision was vacated and remanded to the Board.  The Board remanded the claim in June 2003 and again in April 2004.  

A June 2013 Board decision denied an evaluation in excess of 20 percent for hemorrhoids with history of anal fissure.  In addition, the Board observed that the Veteran and his attorney specifically maintained that a separate evaluation was warranted for impairment of sphincter control, and had requested consideration of 38 C.F.R. § 4.114, Diagnostic Codes 7335 and 7332 for impaired sphincter control, to include based on a fistula in ano.  The Board noted that this required consideration of symptoms separate and distinct from the Veteran's service-connected hemorrhoids, and that the evidentiary record was inadequate to evaluate that contention.  As a result, the Board found that the issue of entitlement to a separate rating for fistula in ano and/or impairment of sphincter control associated with internal and external hemorrhoids with history of anal fissure should be considered separately.  The Board included it as a separate issue on the title page of the decision, and remanded it for additional development.  This issue is now before the Board for final appellate consideration.

In April 2014, the Veteran alleged that a 1980 rating decision contained clear and unmistakable error (CUE).  VA informed the Veteran in October 2014 that this issue of CUE would be intertwined with the hemorrhoids issue on appeal.  In fact, the CUE claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record does not show that the Veteran has a fistula in ano and/or impairment of sphincter control associated with internal and external hemorrhoids with history of anal fissure.


CONCLUSION OF LAW

The criteria for a separate rating for fistula in ano and/or impairment of sphincter control associated with internal and external hemorrhoids with history of anal fissure have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Codes 7332 and 7335 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

Notice for the Veteran's increased evaluation claim was provided in a February 2003 letter.  The increased evaluation claim was readjudicated in July 2006, December 2009 and July 2012 supplemental statements of the case.  

The Board observes that the Veteran himself, through his attorney, raised the issue of entitlement to a separate rating for fistula in ano and/or impairment of sphincter control associated with internal and external hemorrhoids with history of anal fissure.  Thus, the Veteran had actual knowledge of the information and evidence necessary to substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Board also finds it significant that the Veteran has been represented by an attorney during the latter part of the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records and the transcript of a hearing before a Decision Review Officer at the RO in September 1999.

A VA examination was conducted in May 2012 and an opinion by the same examiner was obtained in January 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2014 VA opinion in this case is more than adequate, as it reflects a review of the Veteran's claims file and VA treatment records.  It considers all of the pertinent evidence of record, and provide rationales for the opinions offered.  

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran alleges that his hemorrhoids result in a fistula in ano under Diagnostic Code 7335 and/or impairment of sphincter control under Diagnostic Code 7332. 

Under Diagnostic Code 7335, ano in fistula is to be rated as impairment of sphincter control.  Under Diagnostic Code 7332, impairment of sphincter control of the rectum and anus is rated 0 percent when healed or slight, without leakage; 10 percent with constant slight or occasional moderate leakage; 30 percent with occasional involuntary bowel movements, necessitating the wearing of a pad; 60 percent with extensive leakage and fairly frequent involuntary bowel movement; and 100 percent for complete loss of sphincter control.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against entitlement to a separate rating for fistula in ano and/or impairment of sphincter control associated with internal and external hemorrhoids with history of anal fissure.

The record reflects that, in an April 1998 statement, the Veteran indicated that his symptoms included excessive bleeding from the anal sphincter due to fistula.  He also indicated that he had frequent bowel movements which he could not control, and leakage which required him to wear padding.  However, at a VA examination in December 2003, while the Veteran indicated that he had profuse bleeding after bowel movements and sometimes had to wear pads when bleeding was present and persistent, sphincter control was described as good with no fecal leakage.  Likewise, VA records dated from 1996 to June 2006 are entirely negative for evidence of fecal leakage or impairment of sphincter control. 

A November 2006 VA record documents the Veteran's complaints of rectal bleeding and occasional fecal incontinence.  Additionally, in a statement provided in July 2008, the Veteran indicated that he had suffered from bleeding and fecal incontinence off and on since 1977.  Furthermore, in August 2008, the Veteran provided diary entries dated from January to March 2008 documenting bleeding and instances purportedly representing indications of impairment of sphincter control.

At the May 2012 VA examination, the Veteran's reported symptoms included anal/perianal fistula, described as slight impairment of sphincter control, without leakage.  The Veteran reported having difficulty holding bowel movements and having blood in his underwear, none of which was shown on examination.  Photos of blood on toilet paper were presented by the Veteran on examination.  There was no indication that a pad was required.  A small anal fissure with no bleeding was shown on examination.  No other physical findings were noted on examination. 

On a February 2014 questionnaire, a private physician noted that he was completing it from memory as the Veteran's VA records were not available to him.  He stated that the Veteran had rectal stricture with impairment of rectal stricture control.  He noted that, as he recalled, the Veteran would occasionally have moderate leakage/bleeding that required him to wear a pad.  From memory, when he last saw the Veteran, the Veteran had mild to moderate stricture that caused considerable discomfort during rectal exams.  The physician stated that he did remember the Veteran having intermittent episodes of significant bleeding and anal leakage requiring the use of pads.  At these times, the Veteran would have significant pain on rectal exam and the physician stated that he thought the Veteran had stricture but he did not remember the exact severity.

The private physician also indicated that the Veteran's impairment of sphincter control was related to his internal and external hemorhoidds with history of anal fissure.  He explained that the fissure might directly affect the sphincter.  The hemorhoids and fissure, considering the Veteran's repeated episodes, had likely caused scarring that affected his continence as well as causing stricture.  

The January 2014 VA medical opinion provides that the examiner reviewed the Veteran's claims file and VA treatment records.  She noted that a small rectal fissure with no bleeding was noted at that time (the May 2012 VA examination).  She pointed out that although the Veteran reported frequent blood on his underwear, none was visualized and there was no soiling of the underwear with stool.  Such a small anal fistula would not be expected to affect sphincter control.  An anoscopy performed in June 2012 visualized no bleeding, no rectal fissure and small external hemoroids.  There was no rectal fistula, thus there would be no impairment of sphincter control from an anal fistula.  The VA examiner commented that the Veteran was seen frequently by VA medical providers and she was unable to identify a report of fecal incontinence or request for pads or Depends which one would expect if there was impairment of anal sphincter control.  The VA examiner stated that the Veteran did not have an anal fistula associated with his hemorhoids as the anal fissure had resolved.  Therefore, he did not have impairment of sphincter control due to anal fissure and he did not have manifestations from an anal fissure.  

The Board finds that the January 2014 VA medical opinion constitutes probative evidence against the Veteran's claim, and outweighs the February 2014 questionnaire from the Veteran's private physician.  The January 2014 VA medical opinion is based on an examination by that examiner, as well as a review of the medical record.  By contrast, the private physician completed the February 2014 questionnaire from memory, and in fact qualified his comments to that effect several times.  

Thus, while the private physician relied on memory, the VA examiner explained her opinions with specific references to the Veteran's medical history.  The examiner explained her opinion by analyzing the Veteran's medical records in terms of medical principles.  The Board finds her discussion of the significance of the Veteran's lack of requests for pads or Depends particularly probative.  The VA examiner's specific references to the Veteran's medical treatment records is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board is aware of the Veteran's credible complaints, made during VA medical appointments and the May 2012 VA examination, and in the 2008 diary.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of any disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning whether the Veteran has fistula in ano and/or impairment of sphincter control has been provided by the medical personnel who have treated and examined him during the current appeal.  The medical findings (as provided in the medical records) directly address whether the Veteran has fistula in ano and/or impairment of sphincter control.  The medical findings do not support the Veteran's reported symptoms.  As noted above, the evidence does not show that the Veteran warrants a separate rating for fistula in ano and/or impairment of sphincter control associated with internal and external hemorrhoids with history of anal fissure. 

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to a separate rating for fistula in ano and/or impairment of sphincter control associated with internal and external hemorrhoids with history of anal fissure.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

A separate rating for fistula in ano and/or impairment of sphincter control associated with internal and external hemorrhoids with history of anal fissure is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


